Citation Nr: 0829219	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-35 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the veteran's application to 
reopen a claim for service connection for asthma.  

A September 2005 Board decision on the claim was vacated by 
the United States Court of Appeals for Veterans Claims 
(Court) in February 2007.  The Board remanded the case to the 
RO in July 2007.


FINDINGS OF FACT

1.  In a June 1973 decision, the RO denied service connection 
for asthma; this determination was confirmed and continued in 
July 1979 and July 1980 determinations.  The veteran did not 
perfect an appeal to any of these determinations.

2.  Evidence submitted in conjunction with the claim to 
reopen service connection for asthma, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and therefore does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1973, July 1979, and July 1980 decisions 
are final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of service connection for asthma; thus, the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied.  A March 2003 letter 
to the veteran addressed all three notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the veteran of the evidence required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA by means of a specific 
notice letter to (1) notify the veteran of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the veteran of 
the evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify the veteran of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  The notice required by Kent was 
provided in October 2007, and the case was subsequently 
adjudicated in March 2008, curing the notice timing defect.  

The veteran was also notified of effective dates for ratings 
and degrees of disability in October 2007.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claims are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The duty to assist incarcerated veterans requires 
VA to tailor its assistance to meet the peculiar 
circumstances of confinement, as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements, and examined the veteran in 2004.  Another VA 
examination is not necessary as the claim has not been 
reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  VA has satisfied 
its assistance duties.

Background

In a June 1973 decision, the RO denied service connection for 
asthma.  The basis of the denial was a determination that the 
veteran's asthma preexisted service and did not undergo an 
increase in severity during service; thus, there was no 
aggravation of the preexisting asthma during service.  The 
veteran did not perfect an appeal of this rating decision.  
The June 1973 rating decision was confirmed and continued in 
July 1979 and July 1980 determinations.  The veteran did not 
perfect an appeal of either of these determinations.

At the time of those decisions, the service entrance 
examination was normal but service medical records revealed 
treatment for asthma which the service department found 
existed prior to service and was not aggravated by service.  
The veteran had provided a detailed history about pre-service 
symptoms and treatment, and his asthma had cleared at the 
time of treatment of its last in-service bout in January 
1967.

Currently, the veteran contends that his asthma was 
aggravated during service.  Alternatively, he contends that 
he never said that he had had asthma before service.  

Additional evidence has been added to the record.  The 
veteran submitted three statements from his sister and two 
cousins.  One cousin stated that the veteran did not have 
asthma attacks prior to service, but the veteran told this 
cousin that during service, his asthma became so bad that he 
had to be discharged.  This cousin indicated that the veteran 
had had an asthma attack in front of the cousin.  The other 
cousin also stated that the veteran did not have any apparent 
negative affects from asthma prior to service; however, upon 
discharge, his condition had worsened in severity and he 
required medication.  The veteran's sister stated that the 
veteran did not take medication prior to service and his 
asthma did not interfere with his activities prior to 
service.  After the veteran was discharged from service, his 
asthma was so bad that he was unable to work and maintain his 
own household.

Medical records were received from the Texas prison system 
that post date service discharge.  These records show that he 
complained of symptoms of asthma that were worsened by 
obesity and that he used an inhaler for asthma.  The records 
show that the veteran's asthma had been asymptomatic for a 
long time and he did well with relief from the inhaler.

In January 2004, the veteran was afforded a VA general 
medical examination.  The examiner noted that the veteran had 
a history of asthma from age 12.  Normal lung findings were 
reported.  The current diagnosis was "Asthma.  Claimed 
worsening in service from 1967 and after that."  The 
examiner did not opine if preexisting asthma increased in 
severity during service.

In January 2004, the veteran was afforded a VA respiratory 
examination.  At that time, he reported that he had had 
asthma since age 12, had asthma attacks at that time, and was 
medically treated.  During service, he reported that the 
asthma was aggravated.  Since then, he related that his 
asthma has been treated and he has used an inhaler.  Physical 
examination was performed.  The examiner stated that the 
veteran's symptoms, physical findings and pulmonary function 
tests were consistent with end-stage renal disease and fluid 
overload.  His spirometry did not indicate evidence of 
obstruction consistent with asthma or chronic obstructive 
pulmonary disease although the veteran was a smoker.  Given 
the examination findings, a review of the service records, 
the physical examination, the spirometry, and x-rays, the 
examiner opined that it was unlikely that the veteran's 
current asthma was permanently aggravated or worsened as the 
result of service.  The veteran appeared to have had asthma 
when he was young.  He may still have evidence of asthma at 
this point, however, it was not active and the current 
respiratory symptoms are probably due to fluid overload due 
to renal failure.

Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended in 2001.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The RO's June 1973, July 1979, and July 1980 decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).  In reaching a 
determination on whether the claim should be reopened, the 
reason for the prior denial should be considered.  In 
essence, the veteran's claim of service connection was denied 
as it was determined that his asthma preexisted service and 
was not aggravated therein.

Since the last prior final decision, evidence has been added 
to the claims file.  The additional evidence of record 
consists of the veteran's statements, the lay evidence from 
relatives, the Texas prison system records, and the two VA 
examination reports.

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.

The veteran's statements are duplicative of evidence already 
of record.  The statements of his relatives indicate that the 
veteran's asthma was not disabling prior to service, but was 
much worse after the veteran's discharge from service.  The 
lay persons are considered competent to state observations, 
but not to establish a diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Moray v 
Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).  In response to the 
veteran's representative's April 2008 contentions that their 
statements are new and material because an asthma attack is 
an event easily observed by a layperson, they are not 
competent, as laypersons, to grade the veteran's asthma as 
mild, moderate, severe, etc., before, during, or after 
service, or to indicate that service caused a chronic 
increase in the severity of the veteran's asthma.  Medical 
expertise is required.  Id.  The representative cites Savage 
v. Gober, 10 Vet. App.488, 495-97 (1997), Falzone v. Brown, 8 
Vet. App.398, 405 (1995), and Layno v. Brown, 6 Vet. App.465, 
469-70, in an effort to persuade the Board otherwise, but its 
argument is unpersuasive.  Asthma is a condition that 
requires medical expertise to diagnose.  Where the resolution 
of the issue in a new and material case turns on a medical 
matter, lay statements cannot serve as a predicate to reopen.  
See Moray.  In this case, the lay statements are not 
material.

The medical records from the Texas prison system only show 
that the veteran received post-service treatment for asthma.  
They do not contain any evidence on the question of whether 
his asthma preexisted service, and if so, whether it worsened 
in severity therein.  The VA general medical examination also 
does not contain any evidence that asthma did not preexist 
service or that it worsened in severity during service.  The 
veteran's statements to the examiner that it had so worsened 
are no different than his own contentions already presented.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The January 2004 VA respiratory examination does not support 
the claim.  It shows that the veteran's asthma preexisted 
service and was not aggravated therein and current 
respiratory disability is not attributable to asthma.  The 
representative argued in September 2006 that the January 2004 
VA examination reports are new and material evidence, but 
they are not.  Neither one raises a reasonable possibility of 
substantiating the claim.  The January 2004 VA general 
medical examination report merely contains history, normal 
lung findings, and a diagnosis of "Asthma.  Claimed 
worsening in service from 1967 and after that."  Combining 
the effect of the two examinations does not, contrary to the 
representative's September 2006 assertion, provide new and 
material evidence.  Likewise, the representative's 
hypothesizing then of what an examiner might have said is not 
new and material evidence either.  

The representative argues that the RO has already reopened 
the claim, by obtaining medical opinions.  While it obtained 
the medical opinions, however, it did not reopen the claim.  
Even if it had, the Board would be required to revisit that 
reopening to determine if it were correct.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995) (held that pursuant to 38 U.S.C.A. 
§§ 5108 and 7104(b), Board has a legal duty to consider the 
new and material issue regardless of the RO's actions).  

The Board concludes that the veteran has not submitted any 
competent evidence that cures the prior evidentiary defect.  
Accordingly, the Board finds that the additional evidence, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.  Stated 
differently, the veteran has not submitted new and material 
evidence.  Thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
asthma is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


